In an action for a judgment declaring that the defendant is a co-insurer with the plaintiff in connection with any and all claims arising out of an automobile accident, the defendant appeals from an order of the Supreme Court, Kings County (Barasch, *271J.), dated March 25, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the defendant’s motion for summary judgment. The deposition testimony of the defendant’s underwriting manager and the registered owner Marie Mannino was sufficient to establish that it did not insure the offending vehicle on the date of the accident, and the plaintiff failed to present any additional proof of coverage (see, Matter of Allstate Ins. Co. v Karadag, 205 AD2d 531; Matter of State-Wide Ins. Co. v Valdes, 173 AD2d 624; Matter of Nationwide Ins. Co. [Dye], 170 AD2d 683; cf, Brogan v New Hampshire Ins. Co., 250 AD2d 562). O’Brien, J. P., Santucci, H. Miller and Schmidt, JJ., concur.